DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Xu on October 12, 2021.
The application has been amended as follows: The dependencies of claims 8, 17, 18, and 20 have been changed, as detailed below.
Claim 8 now reads in part: -- The integrated circuit amplifier according to claim 1, --.
Claim 17 now reads in part: -- The integrated circuit amplifier according to claim 1, --.
Claim 18 now reads in part: -- The integrated circuit amplifier according to claim 1, --.
Claim 20 now reads in part: -- The integrated circuit amplifier according to claim 1, --.
Drawings
The drawings received on 10/07/21 are acceptable. Accordingly, the objection to the drawings, set forth in the Office Action mailed 04/23/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 112
The rejection of claims 10 and 21 under 35 U.S.C. 112(b), set forth in the Office Action mailed 04/23/21, is hereby withdrawn due to amendments made by the Applicant.

Allowable Subject Matter
Claims 1-6, 8-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references of record, Yamamoto et al. and Itasaka et al., fail to teach:
“a second transistor, wherein a first terminal of the second transistor is connected to a terminal of the current source, a second terminal of the second transistor is connected to the node and a third terminal of the second transistor is connected to a third terminal of the first transistor; a first capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the terminal of the current source; a second capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first transistor; a second output terminal of the integrated circuit amplifier, wherein the second output terminal is arranged to provide a connection to a crystal of a crystal oscillator, and the second output terminal is connected to the third terminal of the first transistor; a third capacitor with a first terminal connected to the first terminal of the second transistor and a second terminal connected to the node; and a fourth capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the first transistor; wherein said connection between the node and the voltage dependent capacitance circuit is a connection to an input of the voltage dependent capacitance circuit, and an output of the voltage dependent capacitance circuit is connected to the second terminal of the first transistor; wherein the bulk of the first transistor is connected to a ground terminal; wherein the bulk of the second transistor is biased by a DC voltage relative to the ground terminal; and wherein the integrated circuit amplifier optionally further comprises a fifth capacitor, wherein a first terminal of the fifth capacitor is connected to a first terminal of the second transistor, and a second terminal of the fifth capacitor is connected to the second terminal of the first transistor.”, as set forth in claim 1;
“a first resistor with a first terminal and a second terminal, wherein the first terminal of the first resistor is connected to the positive terminal of the DC power supply, wherein the first resistor is optionally a variable resistor; a second resistor with a first terminal and a second terminal, wherein the first terminal of the second resistor is connected to a second terminal of the first transistor and the second terminal of the second resistor is connected to the negative terminal of the DC power supply, wherein the second resistor is optionally a variable resistor; a second transistor, wherein a first terminal of the second transistor is connected to the second terminal of the first resistor, a second terminal of the second transistor is connected to the node and a third terminal of the second transistor is connected to a third terminal of the first transistor; a first capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first resistor; a second capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first transistor; a second output terminal of the integrated circuit amplifier, wherein the second output terminal is arranged to provide a connection to a crystal of a crystal oscillator, and the second output terminal is connected to the third terminal of the first transistor; a third capacitor with a first terminal connected to the first terminal of the second transistor and a second terminal connected to the node; and a fourth capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the first transistor; wherein the bulk of the first transistor is connected to the negative terminal of the DC power supply; and wherein the bulk of the second transistor is connected to the positive terminal of the DC power supply.”, as set forth in claim 14; and 
“a second current source with a first terminal connected to a second terminal of the first transistor and a second terminal connected to the negative terminal of the DC power supply; a second transistor, wherein a first terminal of the second transistor is connected to a second terminal of the first current source, a second terminal of the second transistor is connected to the node and a third terminal of the second transistor is connected to a third terminal of the first transistor; a first capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first current source; a second capacitor with a first terminal connected to the third terminal of the first transistor and a second terminal connected to the second terminal of the first transistor; a second output terminal of the integrated circuit amplifier, wherein the second output terminal is arranged to provide a connection to a crystal of a crystal oscillator, and the second output terminal is connected to the third terminal of the first transistor; a third capacitor with a first terminal connected to the first terminal of the second transistor and a second terminal connected to the node; and a fourth capacitor with a first terminal connected to the node and a second terminal connected to the second terminal of the first transistor; wherein the bulk of the first transistor is connected to the negative terminal of the DC power supply; and wherein the bulk of the second transistor is connected to the positive terminal of the DC power supply.”, as set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 12, 2021